Case: 20-30474     Document: 00515933427         Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 12, 2021
                                  No. 20-30474
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Toren Washington,

                                                           Plaintiff—Appellant,

                                       versus

   Floyd Mayweather; Mayweather Promotions,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-157


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Toren Washington filed a pro se civil complaint against Floyd
   Mayweather and Mayweather Promotions (MP), based on diversity
   jurisdiction. He asserted various state-law claims based on the defendants’




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30474        Document: 00515933427         Page: 2    Date Filed: 07/12/2021




                                     No. 20-30474


   alleged breach of a verbal contract to produce and market footwear
   Washington designed.
           Washington argues that the district court erred in dismissing his
   complaint for lack of subject matter jurisdiction and in dismissing his claims
   against MP for lack of personal jurisdiction. 1 He further argues that the
   district court’s dismissal of his complaint deprived him of due process in
   violation of the Fifth Amendment and violated his Seventh Amendment right
   to a jury trial.
           A district court’s dismissal for lack of subject matter jurisdiction is
   reviewed de novo. Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757,
   762 (5th Cir. 2011).
           Though Washington claimed that he suffered economic losses as a
   result of the defendants’ breach of the oral agreement, he did not assign a
   value to the agreement. Likewise, he provided no value for the 67 footwear
   designs that he alleged the defendants wrongfully retained.
           Washington alleges in his brief that it cost him $27,000 “to secure the
   opportunity” with the defendants, but this allegation is not in his complaint
   and was not before the district court. In any event, it does not establish that
   his claim exceeds $75,000. See 28 U.S.C. § 1332(a)(1). The district court
   did not err in dismissing Washington’s complaint for failure to satisfy the
   amount in controversy requirement.
           Because the district court’s determination regarding subject matter
   jurisdiction was not erroneous, we need not address the district court’s
   dismissal of Washington’s claims against MP for lack of personal jurisdiction.



           1
            Floyd Mayweather was not served and did not appear in the district court
   proceedings.




                                          2
Case: 20-30474       Document: 00515933427           Page: 3   Date Filed: 07/12/2021




                                      No. 20-30474


   See Liaw Su Teng v. Skaarup Shipping Corp., 743 F.2d 1140, 1144-45 (5th Cir.
   1984), overruled on other grounds by In re Air Crash Disaster Near New Orleans,
   La. on July 9, 1982, 821 F.2d 1147 (5th Cir. 1987).
            Additionally, there was no denial of due process in Washington’s case.
   As MP points out, “Washington had the opportunity to present his case (and
   establish jurisdiction) in his complaint.” The district court’s local rules
   allowed Washington to file a response to MP’s motion to dismiss, but he did
   not respond. A litigant’s failure to respond during a proceeding does not
   create a due process issue. See Callon Petroleum Co. v. Frontier Ins. Co., 351
   F.3d 204, 210 (5th Cir. 2003).
            Washington also suggests that the district court was biased, claiming
   that he was denied “an impartial and disinterested tribunal” in violation of
   his Fifth Amendment rights. He does not elaborate on this claim or cite to
   any record evidence in support. Because Washington has not adequately
   briefed his claim of judicial bias, he has abandoned the issue. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
            Finally, Washington claims that the district court violated his right to
   a jury trial under the Seventh Amendment by dismissing his complaint.
   “[Q]uestions of jurisdiction are properly within the ambit of the court’s
   authority.” Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 512 (5th Cir.
   1980) (internal quotation marks and citation omitted). The jury, as a trier of
   fact, has no role with respect to dismissals for lack of subject matter
   jurisdiction. See Barrett v. Indep. Order of Foresters, 625 F.2d 73, 75 (5th Cir.
   1980).
            Based on the foregoing, the judgment of the district court is
   AFFIRMED.




                                           3